                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                TERRE HAUTE DIVISION

  UNITED STATES OF AMERICA,                         )
                                                    )
                               Plaintiff,           )
                                                    )
                      v.                            )      Cause No. 2:11-cr-00002-JMS-CMM
                                                    )
  SETH BRISSEY (01),                                )
                                                    )
                              Defendant.            )

                   ORDER ADOPTING REPORT AND RECOMMENDATION


       Having reviewed Magistrate Judge Craig Mckee’s Report and Recommendation dkt. [84]

recommending that Seth Brissey’s supervised release be revoked, pursuant to Title 18 U.S.C.

'3401(i), Rule 32.1(a)(1) Federal Rules of Criminal Procedure and Title 18 U.S.C. '3583, and

with no objections being filed, the Court APPROVES and ADOPTS Magistrate Judge McKee’s

Report and Recommendation dkt. [84]. The Court finds that Mr. Brissey committed Violation

Numbers 1, 2 and 3 as alleged by the U.S. Probation Office in its Petition for Warrant or Summons

for Offender under Supervision dkt [75]. The Court now orders that the defendant's supervised

release is therefore REVOKED, and Mr. Brissey is sentenced to the custody of the Attorney

General or his designee for a period of twenty-one (21) months imprisonment with no supervised

release to follow. The Court recommends to the Bureau of Prisons placement at Marion, Illinois

and that defendant is enrolled in substance abuse and/or mental health treatment.




          Date: 2/21/2020
Distribution:

All ECF-registered counsel of record via email generated by the court’s ECF system
United States Probation Office, United States Marshal
